Per Curiam.

The justice, at the time of the trial and judgment, lived in a house in which a tavern was kept, and he had no jurisdiction •, for the statute (sess. 24. c. 165. s. 20.) says, that no such justice “ shall try any cause by' virtue of this act.” . To say, that living as he did was not living in a house where a tavern was kept, would be to repeal the law, by allowing it to be evaded, on the most flimsy pretexts. The justice moved into the house after the suit was commenced, and before the trial. The plaintiff’s appearing and going to trial, will not give jurisdiction where there was none by law.
Judgment reversed.